DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/09/21 has been entered. Claims 1-15 remain pending in the application.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2017/0364563) in view of Alpha (US 2003/0033275).
Regarding claim 1, Alpha discloses:
A universal data index generation and utilization method comprising: obtaining, by data processing hardware, from a database stored on memory in communication with the data processing hardware, a plurality of records, each record of the plurality of records: located at a respective database storage location of the database; and comprising field values and meta-data at least by ([0046] “Within the data set, each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6.”);
for each respective record of the plurality of records: generating, by the data processing hardware, a data structure based on a union of the field values and the meta-data at least by ([0042] “Second, merged records may be generated from records 212-214 in a number of ways. As mentioned above, the merged records may include some or all attribute-value pairs 232 for a given combination of entity and partition keys 230 from inputs 202.” [0043] “Attribute-value pairs 232 may further be grouped and consolidated into merged records according to different keys 230 or sets of keys.”) and the data structure based on a union of the field and metadata are the merged records consolidated according to different keys and values,
and storing, by the data processing hardware, the data structure and the respective database storage location of the respective record on a universal data index at least by ([0035] “Processing apparatus 204 may also index the sorted records of each data file in an index file (e.g., index files 224) for the data file. For example, processing apparatus 204 may index the records by entity key using attribute-value pairs, with each attribute representing an entity key and the corresponding value representing the location (e.g., offset) of the record with the entity key in the data file. Entity keys and the corresponding record locations in the data file may also be specified in the index file at periodic intervals (e.g., every 1000 records). By including an index with processed records 218, processing apparatus 204 may enable constant-time retrieval of records from data files 222”);
receiving, at the data processing hardware, from a client device, a keyword query requesting one of the plurality of records from the database at least by ([0026] “To load records 212-214 from inputs 202, processing apparatus 204 may obtain one or more parameters 206 containing the names and/or locations of the inputs…the processing apparatus may provide an application-programming interface (API) for receiving the parameters and/or one or more queries 240 containing the parameters from one or more users.”) and the user queries can contain names of the inputs (keyword queries).
Gao fails to disclose “searching, by the data processing hardware, the universal data index to identify the respective database storage location of the requested one of the plurality of records; and retrieving, by the data processing hardware, the requested one of the plurality of records from the database using the identified respective database storage location”
However, Alpha teaches the above limitations, at least by ([0037] “Each record also includes a “Row ID” field that identifies all the records from the Auction table that contain the token word such that they are quickly found during a search for that token.” [0038] “The “Row ID” lists all records from the Auction Table that contain those tokens. Therefore, rather than searching all records in 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Alpha into the teaching of Gao because the references similarly disclose indexing and searching for data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Gao to further include the searching and retrieving of data using an index as in Alpha in order to prevent the system from having to search through each data record for a search term and, thus, provide more efficient searching.
As per claim 2, claim 1 is incorporated, Gao further discloses:
wherein the meta-data includes a name associated with the requested one of the plurality of records at least by ([0021] “attributes 116-118 and values 120-122 may be specified in attribute-value pairs, in which the attribute of each attribute-value pair represents the name of a given parameter and the value in the attribute-value pair represents the value of the parameter.” [0026] “To load records 212-214 from inputs 202, processing apparatus 204 may obtain one or more parameters 206 containing the names and/or locations of the inputs…the processing apparatus may provide an application-programming interface (API) for receiving the parameters and/or one or more queries 240 containing the parameters from one or more users.”).
As per claim 3, claim 2 is incorporated, Gao further discloses:
wherein the keyword query includes a query term associated with the name associated with the requested one of the plurality of records at least by ([0026] “To load records 212-214 from inputs 202, processing apparatus 204 may obtain one or more parameters 206 containing the names and/or locations of the inputs…the processing apparatus may provide an application-programming interface (API) for receiving the parameters and/or one or more queries 240 containing the parameters from one or more users.”).
As per claim 4, claim 2 is incorporated, Gao fails to disclose “wherein the keyword query includes a field value and produces the name associated with the requested one of the plurality of records containing the field value as a reverse lookup of the name associated with the requested one of the plurality of records based upon the field value”
However, Alpha teaches the above limitations at least by ([0035] “With further reference to FIG. 2, an inverted index table is built based on the tokens where each token is stored in separate records, the token being a “key” field (block 415). The structured data values from the original data table are then transferred to the inverted index table into the records corresponding to their original association with the unstructured data column” [0037] “Each record also includes a “Row ID” field that identifies all the records from the Auction table that contain the token word such that they are quickly found during a search for that token.”) and the inverted index is used to reverse lookup the requested token in order to identify the Row Ids of where the tokens can be found.
 prior to the effective filing date of the claimed invention to incorporate the teaching of Alpha into the teaching of Gao because the references similarly disclose indexing and searching for data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Gao to further include a reverse lookup using the inverted index as in Alpha in order to provide more efficient searching.
As per claim 5, claim 1 is incorporated, Gao fails to disclose “wherein the keyword query includes a first field value and the issuing of the keyword query produces a second field value from a corresponding pair-wise field value of a co-occurrence list”
However, Alpha teaches the above limitations at least by ([0035] “With further reference to FIG. 2, an inverted index table is built based on the tokens where each token is stored in separate records, the token being a “key” field (block 415). The structured data values from the original data table are then transferred to the inverted index table into the records corresponding to their original association with the unstructured data column” [0037] “Each record also includes a “Row ID” field that identifies all the records from the Auction table that contain the token word such that they are quickly found during a search for that token.”) and the second field value is the Row Id which includes the co-occurrence list of row ids that contain the location of the token.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Alpha into the teaching of Gao because the references similarly disclose indexing and searching for data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Gao to further include a reverse lookup using the inverted index as in Alpha in order to provide more efficient searching.
Regarding claim 6, Gao discloses:
A data analytics data processing system configured for universal data index construction comprising: a host computing system comprising one or more computers, each with memory and at least one processor; a database index persistent in the memory of the host computing system at least by ([0036] “Processing apparatus 204 may store data files 222, index files 224, and mapping 210 in a data repository 234 such as a distributed filesystem, network-attached storage (NAS), and/or other type of network-accessible storage, for subsequent retrieval and use.”);
and a universal data index construction module comprising computer program instructions executing in the memory of the host computing system, the program instructions performing: obtaining from a database stored on the non- transitory computer readable storage medium in communication with the program instructions, a plurality of records, each record of the plurality of records: located at a respective database storage location of the database; and comprising field values and meta-data at least by ([0046] “Within the data set, each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 
for each respective record of the plurality of records: generating a data structure based on a union of the field values and the meta-data at least by ([0042] “Second, merged records may be generated from records 212-214 in a number of ways. As mentioned above, the merged records may include some or all attribute-value pairs 232 for a given combination of entity and partition keys 230 from inputs 202.” [0043] “Attribute-value pairs 232 may further be grouped and consolidated into merged records according to different keys 230 or sets of keys.”) and the data structure based on a union of the field and metadata are the merged records consolidated according to different keys and values,
and storing the data structure and the respective database storage location of the respective record on a universal data index at least by ([0035] “Processing apparatus 204 may also index the sorted records of each data file in an index file (e.g., index files 224) for the data file. For example, processing apparatus 204 may index the records by entity key using attribute-value pairs, with each attribute representing an entity key and the corresponding value representing the location (e.g., offset) of the record with the entity key in the data file. Entity keys and the corresponding record locations in the data file may also be specified in the index file at periodic intervals (e.g., every 1000 records). By including an index with processed records 218, processing apparatus 204 may enable constant-time retrieval of records from data files 222”);
receiving, from a client device, a keyword query requesting one of the plurality of records from the database at least by ([0026] “To load records 212-214 from inputs 202, processing apparatus 204 may obtain one or more parameters 206 containing the names and/or locations of the inputs…the processing apparatus may provide an application-programming interface (API) for receiving the parameters and/or one or more queries 240 containing the parameters from one or more users.”) and the user queries can contain names of the inputs (keyword queries).
Gao fails to disclose “searching the universal data index to identify the respective database storage location of the requested one of the plurality of records; and retrieving the requested one of the plurality of records from the database using the identified respective database storage location”
However, Alpha teaches the above limitations, at least by ([0037] “Each record also includes a “Row ID” field that identifies all the records from the Auction table that contain the token word such that they are quickly found during a search for that token.” [0038] “The “Row ID” lists all records from the Auction Table that contain those tokens. Therefore, rather than searching all records in the Auction table for a selected word, the word is associated to a list of records that contain the word.”) and the storage location of the request one of the plurality of records is the Row Id stored for each token that is stored in an index, such 305 in Fig. 3, and looked up during search for the token.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Alpha into the teaching of Gao because the references similarly disclose indexing and searching for data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Gao to further include the searching and retrieving of data using an index as in Alpha in order to prevent the system from having to search through each data record for a search term and, thus, provide more efficient searching.
Regarding claim 11, Alpha discloses:
A computer program product for universal data index construction, the computer program product including a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to perform a method including: obtaining from a database stored on the non- transitory computer readable storage medium in communication with the program instructions, a plurality of records, each record of the plurality of records: located at a respective database storage location of the database; and comprising field values and meta-data at least by ([0046] “Within the data set, each processed record may include the entity key and a list of attribute-value pairs associated with the entity key. As shown in FIG. 3, the first four records of data set 308 have entity keys of 1, 2, 3, and 5; the first four records of data set 310 have entity keys of 1, 3, 4, and 5; and the first four records of data set 312 have entity keys of 2, 3, 4 and 6.”);
for each respective record of the plurality of records: generating a data structure based on a union of the field values and the meta-data at least by 
and storing the data structure and the respective database storage location of the respective record on a universal data index at least by ([0035] “Processing apparatus 204 may also index the sorted records of each data file in an index file (e.g., index files 224) for the data file. For example, processing apparatus 204 may index the records by entity key using attribute-value pairs, with each attribute representing an entity key and the corresponding value representing the location (e.g., offset) of the record with the entity key in the data file. Entity keys and the corresponding record locations in the data file may also be specified in the index file at periodic intervals (e.g., every 1000 records). By including an index with processed records 218, processing apparatus 204 may enable constant-time retrieval of records from data files 222”);
receiving, from a client device, a keyword query requesting one of the plurality of records from the database at least by ([0026] “To load records 212-214 from inputs 202, processing apparatus 204 may obtain one or more parameters 206 containing the names and/or locations of the inputs…the processing apparatus may provide an application-programming interface (API) 
Gao fails to disclose “searching the universal data index to identify the respective database storage location of the requested one of the plurality of records; and retrieving the requested one of the plurality of records from the database using the identified respective database storage location”
However, Alpha teaches the above limitations, at least by ([0037] “Each record also includes a “Row ID” field that identifies all the records from the Auction table that contain the token word such that they are quickly found during a search for that token.” [0038] “The “Row ID” lists all records from the Auction Table that contain those tokens. Therefore, rather than searching all records in the Auction table for a selected word, the word is associated to a list of records that contain the word.”) and the storage location of the request one of the plurality of records is the Row Id stored for each token that is stored in an index, such 305 in Fig. 3, and looked up during search for the token.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Alpha into the teaching of Gao because the references similarly disclose indexing and searching for data. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Gao to further include the searching and retrieving of data using an index as in Alpha in order to 
Claims 7-10, 12-15 recite equivalent claim limitations as the method of claims 2-5, except that they set forth the claimed invention as a system and computer program product, respectively, as such they are rejected for the same reasons as applied hereinabove.

Response to Arguments
The following is in response to the amendment filed on 09/09/21.
Applicant’s arguments have been carefully and respectfully considered but are not persuasive.
Regarding 35 USC 103, on pg. 10, applicant argues that Alpha fail to disclose the “searching” and “retrieving” limitations.
In response to the preceding argument, examiner respectfully submits that Alpha discloses the “searching” and “retrieving” limitations at least by [0037]-[0038] which describe the searching for a token in an index to locate the Row id corresponding to the location that the tokens are stored and quickly retrieved during a search for the token.

Applicant’s remaining arguments with respect to the prior art rejections have been considered but are moot because they do not apply to all of the references being used in the current rejection.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571)272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169